Citation Nr: 1634926	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  12-22 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder.

2. Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder.

3. Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to an initial disability rating in excess of 10 percent for adjustment disorder with mixed depression and anxiety.

5. Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and N.F.


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from September 1970 to April 1974, including service in Thailand.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for adjustment disorder with mixed depression and anxiety, assigning an initial 10 percent disability rating. The RO also reopened the previously denied claim of service connection for PTSD, denying it on the merits, and denied the petition to reopen previously denied claims for service connection for bilateral knee disorders.  

The Veteran filed this claim seeking service connection for PTSD and "anxiety neurosis" specifically. He has been granted service connection for adjustment disorder with mixed depression and anxiety but has continued to seek a separate award of service connection for PTSD during the course of this appeal. Because the only diagnoses present in the record are of adjustment disorder, anxiety, depression, and PTSD, the Board finds that the Veteran's service connection claim is most accurately classified as one for PTSD, as it is the only diagnosed psychiatric disability for which he is not service connected. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board must consider the scope of a Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran testified at an October 2015 Board hearing.  A transcript is of record.

At the Board hearing, the Veteran noted that he did not believe he would be able to hold a full-time job due to his psychiatric symptoms and bilateral knee disorders. See Board Hearing Tr. at 22. The Board finds that a claim of entitlement to TDIU has been raised by the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation). Under Rice, the Board has jurisdiction over the Veteran's TDIU claim and, for the purpose of clarity, has separately captioned the issue on the first page of this decision.

The issues of entitlement to service connection for service connection for right and left knee disorders and for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A January 2008 rating decision denied service connection for a right knee disorder, a left knee disorder, and PTSD; the Veteran did not appeal.

2. At the time of the January 2008 rating decision, the record contained treatment records reflecting a diagnosis of degenerative joint disease in the knees bilaterally. Subsequent to the January 2008 denial, the Veteran testified before the undersigned that his knee problems began in service and have continued to the present. This statement is new and material and raises a reasonable possibility of substantiating the claim.

3. At the time of the January 2008 rating decision, the record did not contain records reflecting a diagnosis of PTSD. Subsequent to the January 2008 denial, the Veteran submitted treatment records from the Jupiter Vet Center, where he has been receiving ongoing counseling. Those records contain a diagnosis of PTSD linked to in-service experiences. This evidence of a current diagnosis of PTSD is new and material and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The January 2008 rating decision that denied service connection for a right knee disorder, a left knee disorder, and PTSD is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 3.104(a) (2015).

2. New and material evidence has been received to reopen the claim for service connection for a right knee disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. New and material evidence has been received to reopen the claim for service connection for a left knee disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4. New and material evidence has been received to reopen the claim for service connection for PTSD. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


ORDER

The claim of service connection for a right knee disorder is reopened; to this extent only, the appeal is granted.

The claim of service connection for a left knee disorder is reopened; to this extent only, the appeal is granted.

The claim of service connection for PTSD is reopened; to this extent only, the appeal is granted.


REMAND

In regard to the Veteran's remaining claims, remand is necessary to obtain outstanding medical records and other federal records, as well as additional medical examination and opinion. 

First, the Veteran's October 2015 hearing testimony indicates that VA treatment records concerning his knee disorders remain outstanding. The Veteran also testified at the October 2015 hearing that he has continued to receive psychiatric treatment at the Jupiter Vet Center since November 2013, records of which have not been obtained. The Veteran has also stated that he is receiving disability benefits from the Social Security Administration (SSA), but no SSA records have been obtained.

Specifically in regard to knee disorders, the last VA examination of record was conducted in December 2007; that examiner did not consider the Veteran's credible contentions regarding the in-service onset and continuity of knee problems since service, nor did he provide a rationale for his opinion that the Veteran's knee complaints are not related to service. Thus, remand is required to provide the Veteran with a new VA examination that considers all the evidence of record, including his statements, and provides a clear rationale for the examiner's opinion.

Regarding the Veteran's psychiatric disability, the Board notes first that he testified at the October 2015 hearing that his psychiatric symptoms had worsened since his January 2011 VA examination. Remand is thus required to provide him with a VA examination to assess the current level of his symptomatology. It is further unclear from the record whether the Veteran experiences a separate diagnosis of PTSD and, if so, whether that disorder is related to service. In that connection, although the Veteran is service-connected for adjustment disorder with mixed depression and anxiety, he was also diagnosed with PTSD by his treatment provider at the Jupiter Vet Center in October 2013. Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2015).

The Veteran contends that he experienced fear for his life during rocket and mortar attacks, as well as frequent sniper fire, while stationed in Thailand. During the course of the current appeal, it does not appear that the AOJ attempted to verify whether his unit experienced rocket, mortar, or sniper fire in Thailand. Indeed, although the Veteran's Thailand service is confirmed in the record, his full service personnel records-which would confirm where and when he was stationed in Thailand, and would likely aid the adjudicator in determining whether his claimed stressors occurred-are not present in the claims file. On remand, the AOJ should contact the Veteran and request that he provide any additional information he has concerning the timing and location of these attacks. Upon the Veteran's response, the AOJ should send a request to the National Personnel Records Center (NPRC), the U.S. Army and Joint Service Records Research Center (JSRRC) and/or any other agency deemed appropriate for any corroborating information about the presence of rocket or mortar attacks or sniper fire where the Veteran was stationed within the appropriate time period. Indeed, the Veteran's Thailand service dates and locations, and the time periods and locations within which the Veteran claims he experienced these attacks, should be sent to such agencies for reference.

The Board is aware that amendments to 38 C.F.R. § 3.304(f), in certain circumstances, eliminate the requirements for corroborating evidence of the claimed in-service stressor if such is related to "fear of hostile military or terrorist activity." Significantly, however, the provision also requires that the hostile military or terrorist activity be consistent with the circumstances, conditions, or hardships of the Veteran's service. As such, further information is still required to support the Veteran's claim for service connection for PTSD, to the extent that corroboration is needed that the Veteran's described stressors are consistent with the circumstances, conditions, and hardships he faced while stationed in Thailand. 

Finally, the most recent adjudication by the AOJ in this appeal is dated June 2012, in which the AOJ issued a Statement of the Case for the claims on appeal. Since that time, relevant evidence has been added to the record, to include treatment records from Jupiter Vet Center. The law provides the Veteran a right to one review on appeal. 38 U.S.C.A. § 7104(a) (West 2014). The Board may initially review new evidence submitted by the Veteran or his representative with or subsequent to a substantive appeal filed on or after February 2, 2013. Id. § 7105(e). Here, however, as the substantive appeal was submitted prior to February 2, 2013, and the record contains medical evidence that was obtained by VA (i.e., not submitted by the Veteran or his representative), initial adjudication of this evidence is required before the Board may continue its review of the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records from the West Palm Beach VA Medical Center dated prior to April 5, 2006, and more recent than October 18, 2014, as well as all treatment records from the Miami VA Healthcare System. If any of the records requested are unavailable, clearly document that unavailability in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2015).

2. Concurrent with the above, request that the Veteran complete an appropriate VA Form 21-4142, Authorization and Consent to Release Information to VA, for any outstanding private treatment records, including outstanding records from the Jupiter Vet Center, dated from November 13, 2013. Make two attempts to obtain any identified private treatment records and inform the Veteran of any attempts to locate any records that could not be obtained. 38 U.S.C.A. § 5103A (West 2014).

3. Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim. If the records are unavailable, document such unavailability in the file.

4. Request that the Veteran clarify his employment history in regard to his contention that he is unable to work as a result of his service-connected adjustment disorder with mixed depression and anxiety and his bilateral knee disorders, for which he is seeking service connection. If the Veteran identifies any specific pertinent employment records, assist him in obtaining that evidence in accordance with 38 C.F.R. § 3.159 (2015).

5. Request the Veteran's complete service personnel file and associate a copy with the claims file.

6. Send a letter to the Veteran and his representative requesting that the Veteran provide specific details of the stressor events he claims occurred during service, to include approximate dates and locations of the events. In particular, the Veteran should specify where and when he served in Thailand under rocket, mortar, and sniper fire. 

7. Upon receipt of the Veteran's response, undertake any necessary development to verify the described stressors. Such verification efforts should include contacting the NPRC, the JSRRC, and/or any other agency deemed appropriate. Any additional action necessary for verification of the alleged stressors, including follow-up action requested by the contacted entity, should be accomplished.

If the search for corroborating information leads to negative results, notify the Veteran of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken. If any described stressor lacks sufficient information for verification purposes, such should be noted in a formal finding.

8. After completing the development requested above, schedule the Veteran for a VA orthopedic examination to address the nature and etiology of any current right or left knee disorder. The entire claims file (i.e. records contained in Virtual VA and VBMS) should be made available to, and be reviewed by, the examiner prior to conducting an examination of the Veteran and performing any necessary testing. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that degenerative joint disease of the knees, or any other diagnosed knee disorder, began during, or as a result of, the Veteran's active duty service. 

The examiner must discuss the Veteran's in-service treatment for a right knee meniscal injury, as well as the diagnosis of chondromalacia patella assigned at his February 1974 separation examination. The examiner must also discuss the Veteran's credible contentions regarding continuity of symptomatology of his knee problems from his time in service to the present.

9. Then, schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his service-connected adjustment disorder with mixed depression and anxiety. The entire claims file (i.e. records contained in Virtual VA and VBMS) must be made available to, and reviewed by, the examiner. The examiner must conduct an examination of the Veteran, perform any necessary testing, and address the Veteran's contentions (see October 2015 hearing transcript) regarding his symptoms as well as how adjustment disorder with mixed depression and anxiety affects his employability.

The examiner must also discuss whether the Veteran meets the diagnostic requirements for PTSD based on his reported stressors of having experienced sniper, rocket, and mortar fire while stationed in Thailand and having loaded bombs onto planes during that time. If PTSD is diagnosed, the examiner should identify the specific stressor(s) that support that diagnosis. The examiner should also indicate whether the stressor involved fear of hostile military or terrorist activity and whether his symptoms are related to the stressor. The examiner should specifically comment upon the conflicting findings of the January 2011 VA examiner, who did not diagnose the Veteran with PTSD, and the Veteran's private counselor, who in October 2013 did diagnose the Veteran with PTSD.

Finally, the examiner must comment on the functional impairment caused solely by the Veteran's service-connected disabilities.

10. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal, to include entitlement to TDIU. Consider all evidence since the prior adjudications. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond. In readjudicating the claim of an initial rating in excess of 10 percent for adjustment disorder with mixed depression and anxiety, consider whether the disability picture is sufficiently contemplated by the rating schedule, and if not, take appropriate steps to refer extra-schedular consideration to the Director of the Compensation Service.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


